Citation Nr: 9934804	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, claimed as bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



INTRODUCTION

The veteran served on active duty from August 1975 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The RO denied service connection for an acquired 
psychiatric disorder, claimed as depression, in April 1994.  
The veteran was notified of this decision and of his 
appellate rights; he did not file an appeal.  

2.  Evidence of record at the time of the April 1994 decision 
consisted of the veteran's contentions and service medical 
records; VA outpatient treatment records dated from January 
1990 through September 1993; VA hospital summary dated in 
January 1990; and private medical records dated from 1958 to 
September 1993.

3.  Evidence submitted subsequent to the April 1994 rating 
decision consists of VA outpatient treatment records dated 
from January 1993 to October 1996; a 1997 VA hospital 
summary; lay statements from the veteran's father and a 
former job supervisor; service personnel records; private 
medical records dated from 1996 to 1998; and the veteran's 
contentions.

4. Evidence received since April 1994 is cumulative or not so 
significant that it must be considered to decide fairly the 
merits of the appellant's claim.  



CONCLUSIONS OF LAW

1.  The April 1994 rating decision denying service connection 
for a psychoneurosis is final.  38 U.S.C.A. § 7105 (West 
1991).  

2.  Evidence submitted since the April 1994 decision is not 
new and material, and the claim for service connection for an 
acquired psychiatric disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed his original claim for an acquired 
psychiatric disorder, claimed as depression, in June 1993.  
The RO denied the claim in April 1994, with notice to the 
veteran in May 1994.  The veteran did not appeal.  In October 
1996, he attempted to reopen the claim, but the RO again 
denied it in February 1997.

It is the veteran's contention, in essence, that the RO 
failed to consider fairly the facts in his military personnel 
records which noted that he had been discharged for a 
"failure to adapt."  He contends that this shows a change in 
his mental status indicative of mental illness.  He argues, 
as well, that he had been privately treated for a psychiatric 
disability within one year of discharge from service, and 
that, even though these early records are no longer 
available, he should be given the benefit of the doubt and 
granted service connection.  

Evidence originally considered by the RO in its April 1994 
denial included the veteran's service medical records; VA 
outpatient treatment reports from January 1990 through 
September 1993; a VA hospital summary dated in January 1990; 
as well as numerous private treatment reports from a number 
of physicians and medical facilities, dating from 1958 
through September 1993.  The veteran's DD 214 was also of 
record, showing his period of service and discharge under 
honorable conditions.  The private medical records included a 
response from R.L. Hayes, M.D., to the effect that he had 
never seen the patient; medical records from Doctors Memorial 
Hospital (Parkland Medical Center) dated in 1980 for 
treatment of a back disorder; records from Dr. William 
Whittle dated in 1958, 1976, 1979, 1986, and 1990, dealing 
only with medical (physical) complaints and treatment; 
medical records from Our Lady of the Lake Hospital dated in 
1981 for back and gastrointestinal complaints; medical 
records from Stephen M. Wilson, M.D., dated in 1984 and 1985 
for treatment for back complaints; medical records from Carl 
McLemore, M.D., dated from 1980 to 1988, dealing primarily 
with treatment for back pain, and including a psychiatric 
impression of "normal" on an October 1988 general medical 
report; medical records dated from 1986 to 1991 from Dr. Van 
Landingham (including duplicates of some records received 
from other care providers) for treatment primarily for back 
complaints; medical records dated from February to May 1989 
from Dr. Zorn, for back pain; and treatment records dated 
from May 1992 to June 1993 from B. French, M.D., for 
treatment primarily for insulin dependent diabetes and 
included an assessment in August 1992 that the veteran was 
markedly depressed according to a checklist he filled out.

The VA hospital summary and progress notes from Biloxi VAMC 
for treatment in January 1990 indicated a diagnosis of 
alcohol dependence, continuous, and a 15-year history of 
alcohol dependence, with a 1987 completion of a VA 
drug/alcohol treatment program noted.  The veteran left with 
an irregular discharge from the 1990 hospitalization.  VA 
outpatient (primarily mental health clinic/substance abuse 
treatment program) treatment records from Pensacola 
outpatient clinic were dated in January 1990 and from January 
to September 1993.  In January 1993, the veteran reported a 
history of having his first drink and being drunk at age 13, 
and drinking 6 to 24 beers per day by age 17.  He also 
reported experimenting with all types of drugs.  The 
assessment was mixed substance dependency.  In April 1993, 
the veteran reported he was more depressed the past two 
weeks.  In August 1993, the veteran reported he was not 
sleeping as well, which he attributed to starting a new 
business, and the assessment was symptoms of bipolar 
disorder/ substance abuse in remission.

Having reviewed all of these records, the RO found only one 
reference in service to a psychiatric disorder -- a January 
1976 service medical record of a psychiatric interview, which 
provided an impression of severe reaction, acute, to a 
domestic problem leading to apathy because of a sense of 
guilt that he could not be with his family to straighten out 
matters.  

Evidence submitted since the April 1994 RO decision consists 
of (1) VA outpatient treatment reports, dating from January 
1993 to October 1996; (2) a VA hospital admission report, 
dated in February 1997; (3) lay testimony from the veteran's 
father, received in March 1997; (4) service personnel 
records, received in May 1997; (5) a questionnaire as to 
residual functional capacity, completed by Barbara French, 
M.D., received in May 1997; (6) a February 1998 letter from 
the office manager of the Southwest Alabama Mental 
Health/Mental Retardation Board, Inc.; (7) medical records 
relative to an admission to Columbia West Florida Regional 
Medical Center, received in April 1998; (8) psychiatric 
evaluations and legal records from the Circuit Court of 
Escambia County, Florida, received in April 1998; (9) lay 
evidence from W. L. T., dated in April 1998; (10) clinical 
psychological evaluations by Steve Hirschorn, Ph.D., in 
November 1996 and Greg Williams, Ph.D., in March 1998 and a 
psychiatric evaluation by Martha Sarasua, M.D., in August 
1998, all of which were received by VA in October 1998; and 
(11) the veteran's contentions, received at various times.  

Item (1), the VA outpatient reports, relate principally to 
various medical disorders and episodes of alcohol and drug 
abuse, although on at least one occasion the veteran was 
described as depressed.  Item (2), the VA hospital report, 
contained a discharge diagnosis of manic depressive illness; 
alcohol and marijuana abuse.  The veteran was noted to have 
been admitted because of being increasingly upset about his 
financial situation and having suicidal and homicidal 
thoughts when his girlfriend would not let him gamble in 
casinos.  He claimed a history of manic depressive illness 
for many years.  He also denied a history of depression.

The veteran's father stated that in September 1977 and in 
February 1978 the veteran had requested him to drive him to 
an Emergency Room.  The father noticed that, on both 
occasions, the veteran appeared very anxious and nervous and 
had an itching rash on his hands.  The veteran's father 
considered these symptoms to be related to the veteran's 
currently reported mental disorder.  

Service personnel records, item (4), included documents 
showing his units and locations of assignment, his DD 214 
(previously of record), and a record of proceedings under 
Article 15, Uniform Code of Military Justice (UCMJ), for 
failing to report to duty in November 1976.  

The questionnaire by Dr. French, item (5), noted a history of 
manic depression and anxiety, for which the veteran continued 
to see a psychiatrist and a psychologist.  It was noted that 
a psychological evaluation had been obtained in 1992.

Item (6) merely verified that the veteran had been treated 
for mental illness at Southwest Alabama Mental Health Center 
on single occasions, in 1977, 1978 and 1987.  Those files had 
since been destroyed due to inactivity. 

Records from the Columbia West Florida Regional Medical 
Center, item (7), reflect an admission in November 1997 on a 
voluntary basis.  The veteran had been having mood swings, 
was depressed, and had thoughts of suicide.  He said he was 
destroying his mind and body by using crack cocaine, alcohol, 
and gambling.  He reported a history of being referred for 
treatment originally in 1992.  His predominant problem was 
depression.  The Axis I diagnosis was bipolar affective 
disorder, circular type, depressed; mixed substance abuse, 
including alcohol and cocaine.  

Item (8), court documents, include two psychological 
evaluations dated in July 1992 to assess whether the veteran 
was competent to stand trial.  The veteran reported drug and 
alcohol use since he was a teenager, and he said he had been 
treated for alcoholism in 1987 at a VA clinic and at Baptist 
Hospital.  Both examiners found the defendant competent to 
proceed with trial.   

The lay evidence, item (9), was from the veteran's supervisor 
on a drilling rig from January to July 1978.  He had noticed 
that the veteran had extremely irregular sleeping habits, as 
well as signs of mood swings.  On one occasion he had 
physically attacked a co-worker for no ascertainable reason.  
The veteran attributed his erratic work performance to 
medication taken for a nervous disorder.  

Item (10) includes examination by Dr. Hirschorn for the 
Office of Disability Determinations in November 1996.  The 
veteran reported a history of having used many drugs while in 
military service in the 1980s [sic].  He also reported that 
he had received a general discharge under less than honorable 
conditions.  The Axis I diagnoses were bipolar I disorder, 
most recent episode depressed; alcohol dependence, early 
partial remission; substance abuse, early partial remission; 
panic disorder without agoraphobia (provisional). 

A clinical evaluation in March 1998 was done for the 
veteran's attorney by Greg Williams, Ph.D.  The veteran 
reported that he had received a general discharge from 
military service in 1977 for inability to adapt, and that he 
believed his inability to adapt was related to his bipolar 
disorder diagnosed by VA in 1994.  He reported that 
psychiatric treatment started at a VA clinic in 1987.  The 
diagnostic impression was bipolar disorder by history; 
alcohol and substance abuse (in remission); and panic 
disorder.  

Dr. Sarasua conducted an evaluation for the Office of 
Disability Determinations in August 1998.  She reviewed the 
veteran's VA treatment records for medical and psychiatric 
outpatient treatment from 1993 to 1997; February 1997 
Gulfport VAMC inpatient records; and the evaluations by Dr. 
Williams and Dr. Hirschorn.  She noted the veteran's service 
in the Army from 1975 to 1977, and that he reported beginning 
to have severe problems with substance abuse in 1987, with 
treatment in the VA system since 1987 for his substance 
abuse.  She noted a ten-year history of multiple arrests on a 
number of varied charges.  The veteran reported that he began 
to have mood swings while in the Army and stationed in 
Germany, and that he experimented with multiple drugs 
including alcohol.  He reported that he was discharged in 
1976 [sic] under less than honorable [sic] conditions.  The 
Axis I diagnosis was bipolar I disorder, most recent episode 
depressed; panic disorder with mild agoraphobia; alcohol 
dependence; polysubstance dependence.  Dr. Sarasua commented 
that the veteran had a history of severe, long standing 
psychiatric problems that had only recently been fully 
diagnosed.  His history and presentation were consistent with 
a long-standing severe bipolar disorder, with substance abuse 
as a secondary problem resulting from the primary diagnosis.  


II.  Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).

The RO denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder, claimed at the time as 
depression, in an April 1994 rating decision.  The veteran 
was notified of that decision in May 1994, and he was told of 
his appellate rights.  He did not express disagreement with 
that rating decision within a year of notification, and the 
April 1994 rating decision is final.

Under governing law and regulations, a claim previously and 
finally disallowed by the RO may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38  C.F.R. § 3.156 (1999).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

On a claim to reopen, a three-step analysis must be conducted 
under section 5108.  Winters v. West, 12 Vet. App. 203, 205-
207 (1999) (en banc).  The first step involves a 
determination as to whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the Board must then 
reopen the claim and determine "whether the claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc);  see also Winters, 12 Vet. App. at 106.  If 
the claim is not well grounded, that is the end of the 
matter.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999).  If the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id, quoting Winters, supra; Elkins, supra.  
Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

Of the evidence received since April 1994, most of it is new, 
with the exception of the veteran's DD 214 and his contention 
that an acquired psychiatric disorder arose in service.  To 
the extent that the veteran's VA and private treatment 
records show continuing diagnoses of and treatment for 
depression, bipolar disorder, or substance abuse disorders, 
these records are merely cumulative, showing that he still 
struggles with those disorders of record at the time of his 
previous denial.  There is evidence in the veteran's VA 
treatment records that he attended a VA substance 
abuse/alcohol treatment program in 1987, and these records 
are not associated with the file.  There is no need to delay 
a determination in this appeal so that those records may be 
associated with the file, because the nature of the problem 
for which treatment was provided is not an acquired 
psychiatric disability as defined for purposes of VA 
benefits.  See 38 C.F.R. § 3.1(m) (line of duty does not 
include injury or disease as a result of abuse of alcohol or 
drugs).

To the extent that the veteran's treatment records reflect 
that he now reports to care givers that his mood swings began 
while he was in military service, this is essentially 
cumulative of his previous assertion that depression began 
while he was in the service.  However, even if his current 
assertion were to be considered new, it is not so significant 
that it must be considered to decide fairly the merits of his 
claim.  He is not qualified as a lay person, to diagnose the 
onset of an acquired psychiatric disorder, and no mental 
health professional has expressed a medical opinion that an 
acquired psychiatric disorder arose during service.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The statement of the veteran's father as to the nervousness 
and anxiety he observed in the veteran shortly after service 
is new.  It is not, however, so significant that it must be 
considered to evaluate the veteran's claim fairly.  It is not 
competent, nor does it attempt, to diagnose a chronic 
psychiatric disability. 

Likewise, the statement from the veteran's former supervisor 
as to the veteran's irregular sleep habits and irritability 
in 1978 is new, but not so significant that it must be 
considered to evaluate the claim fairly.  The lay statement 
is not competent, nor does it attempt, to diagnose a chronic 
psychiatric disability.

The report of unavailability of medical records from 
Southwest Alabama Mental Health Center is new, but it is not 
material.  Without the availability of the actual clinical 
records including examinations and diagnoses, it is not 
possible to determine whether or not the veteran had a 
chronic psychiatric disorder at that time.  

The remainder of the records are remote in time from the 
veteran's service.  None of these records relate recent 
diagnoses to service incurrence, although various examiners 
have duly reported that the veteran says he began to have 
mood swings while in the service in Germany.  They have also 
duly recorded the history he reports, inaccurate though it 
is, of having received a discharge under less than honorable 
conditions.  In spite of this history reported by the 
veteran, no mental health professional has diagnosed the 
veteran's bipolar disorder to have been caused by a disease 
or injury in service.  This evidence is thus not material to 
the issue before the Board at this time, as it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, the evidence 
submitted since April 1994, seen in the context of all the 
evidence of record, is not new and material, and the claim 
may not be reopened.  38 U.S.C.A. § 5108 (West 1991).  


ORDER

New and material evidence not having been presented or 
secured to reopen a claim for service connection for an 
acquired psychiatric disorder, claimed as bipolar disorder, 
the claim is not reopened, and the appeal is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

